Mr. Justice ColcocJe
delivered the opinion of the court:
It has been long settled that a purchaser at sheriff’s sale has no warranty. The right of the defendant is sold, and if it should turn out that he has no right, or if the property be defective, the purchaser must sustain the loss. The maxim of eaveut emptor applies. (2 Bay, *383169-70. 8 Const. Rep. 143, and the case oí Herbemont vs. Sharp, Ante, 264.)
Butler, for the motion.
Sta?'k, contra.
In addition to the doctrine of law, the defendant had litigated the very title under which he purchased, and may fairly be presumed to have had a knowledge of every claim to the land.
The motion is dismissed.
Justices Johnson, Huger, Nott and Richardson, concurred.